DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claims 2-4, 9-16, 19, and 27-28 have been cancelled.
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.

Election/Restrictions
Claims 20-26 and 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/18.

Drawings
The replacement drawing for Figures 4A-B was received on 4/5/2021.  This drawing is acceptable.
The replacement drawing for Figures 5A-B is not acceptable.  The labels in both figures recite EGF mM values that are inconsistent with the amendments made to the specification including the tables, examples, and description of the figures.  The changes to the description of Figures 5A-B recite mM values to a precision of three decimal places.  This is inconsistent with the information in replacement Figures 5A-B which show mM values to a precision of two decimal places.  See value of 2.052 mM in the corrected specification versus 2.05 mM in the drawings. The difference in precision is inconsistent and confusing.
Specification
The substitute specification filed 1/12/2022 has been entered. 
The changes to the specification and the explanation of the corrections to the specification, including the declaration by Hector Santana Milian submitted 1/12/2022, have been carefully reviewed.  It is noted that the declaration is undated.
The errors in the specification being corrected by applicant have been acknowledged as being calculation errors.  They are not typographical errors.  See paragraph 4 of the Milian Declaration.  An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification but also the appropriate correction.  See at least MPEP 2163.07(II).  The Milian Declaration explains the calculation errors.
Paragraph 18 of the Milian Declaration declares that the molecular weight of cetrimide is 336.4 g/mol and references Exhibit B.  Exhibit B provides this molecular weight for cetrimide of the molecular formula C17H38BrN.  A synonym for this product is tetradecyltrimethylammonium bromide.  This synonym is referenced once in the specification in the description of Figure 2.  The remaining portions of the specification reference cetrimide with no disclosure of a molecular weight or chemical formula.  As set forth in the prior Office action, there were several chemical compounds named “cetrimide” known in the art and they had different molecular weights.  The Milian Declaration is understood to mean that the tetradecyltrimethylammonium bromide (i.e. cetrimide) was the chemical compound used throughout the examples. 
Paragraph 19 of the Milian Declaration declares that a skilled artisan would consider the molar ratios 0.00777 M : 0.00731 M (for CTAB : cholesterol) and 0.00776 M : 0.00731 M 
Paragraph 20 of the Milian Declaration declares that a skilled artisan would consider the molar ratio 0.00806  M : 0.00785 M (for BKC : cholesterol) to essentially be 1 : 1.  A 1 : 1 molar ratio is disclosed in Example 4 of the specification.   
Paragraph 21 states that throughout the declaration “when I speak of “cholesterol,” I include both cholesterol and derivatives of cholesterol.”  This statement is given no weight.  It is not a presentation of objective evidence or factual evidence.  None of the examples or portions of the specification being corrected concern any cholesterol derivatives.  These unspecified derivatives would not have the same molecular weight as the 386.65 g/mol used for cholesterol in the declaration to calculate the values corrected in the specification.
 The statements of molar ratios in paragraphs 3 and 17 of the Milian Declaration are also given no weight. They are likewise not a presentation of objective evidence or factual evidence.  The statement that “the molar ratio between the cationic surfactant and cholesterol, or derivatives thereof, is in the range of 10 M:1 M to 1 M:5 M, and the molar ratio between EGF and cholesterol, or derivatives thereof, is in the range of 0.137 mM:1 M to 5.472 mM:1M” is not agreed with.  Again, none of the examples or portions of the specification being corrected concern any cholesterol derivatives.  In addition, all of the examples are limited to a constant 1:1 molar ratio of cationic surfactant to cholesterol.  Finally, Example 4 and Table 4 do not show the molar ratio range between EGF and cholesterol of 0.137 mM:1 M to 5.472 mM: 1 M for the cationic surfactant BKC.  See by comparison Table 2 for CTAB and Table 3 for cetrimide.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 17-18, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Independent claims 1 and 31 have been amended to recite “wherein the molar ratio between the cationic surfactant and cholesterol, or derivatives thereof, is in the range of 10 M : 1 M to 1 M : 5 M, and the molar ratio between EGF and cholesterol, or derivatives thereof, is in the range of 0.137 mM : 1 M to 5.472 mM : 1 M, wherein the cationic surfactant is selected from the group consisting of cetyltrimethylammonium bromide (CTAB), cetrimide and benzalkonium chloride (BKC).”
The specification does not disclose the recited range of EGF: cholesterol molar ratios in combination with the recited range of cationic surfactant and cholesterol molar ratios of 10 M : 1 M to 1 M : 5 M.  Correcting the examples, figures, and tables in the specification does not provide support for changing the combination of molar ratios recited in original claim 4.  The 
Claims 1, 5-7, 17-18, and 30-31 constitute new matter.

Based on the corrected values in the examples and tables, applicant would have basis for these claims:


2. Vesicles comprising epidermal growth factor (EGF), benzalkonium chloride (BKC) and cholesterol where the molar ratio of EGF:BKC:cholesterol is 0.638 mM: 1 M : 1 M.

Proposed claim 1 finds support in Tables 2-3, Examples 2-3, and Figure 2.  Proposed claim 2 finds support in Table 4 and Example 4.

Claim 8 is allowable for reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa